 



 

 

EPC Contract for Boxing CDQ Waste Heat Power Generation Project

 

Employer (Party A): Xi’an Zhonghong New Energy Technology Co., Ltd

Contractor (Party B): Xi’an Huaxin New Energy Co., Ltd

 

Date signed: July 22, 2013

Signed at: Xi’an

 

 

 

 



 

 

Section One, Agreement

 

Employer: Xi’an Zhonghong New Energy Technology Co., Ltd (Party A)

Contractor: Xi’an Huaxin New Energy Co., Ltd (Party B)

 

1. Party A, as the owner of the Boxing CDQ (coke dry quenching) power generation
project, has agreed Party B to be the EPC general contractor of the project.

 

2. Party B agrees to undertake this project. Pursuant to provisions contained
herein, Party B will commit to the civil works, equipment procurement,
transportation, installation and commissioning, and test run etc. The project is
one turn-key project, and Party B is responsible for the quality, safety,
duration and cost of the project.

 

3. Pursuant to “PRC Contract Law” and “PRC Construction Law” and applicable
laws, regulations, and principles, on the basis of equality, fairness and in
good faith, Party A and Party B agreed the following agreement:

 

I. Project Overview

Project name: Boxing CDQ and waste heat power generation project

 

Project location: Chunhua Town, Boxing County, Shandong Province

 

Project content: Party B is contracted with construction of 1 x 150T/H CDQ and 1
x 25MW waste heat power plant. Party B is responsible for civil works, equipment
procurement, transportation, installation and commissioning, and test run etc.
required for the operation of the CDQ and waste heat power plants.

 

II. Scope and Pattern of Project

1. Scope of work by Party B (contracting scope)

Party B undertakes the project as an EPC contractor and shall be responsible for
civil works, equipment supply, equipment installation and commissioning, and
final acceptance pursuant to national standards and project design approved by
Party A. The scope of work by Party B is as follows:

 

(1)All civil works included in the CDQ and waste heat power generation project;

 

(2)Equipment (including imported equipment), installation material procurement,
manufacture supervision, unloading, and storage, ensuring all equipment and
products are up to standard;

 

(3)Project construction and management;

 

(4)Equipment installation;

 

 

 

 



 

 

(5)Hot test run;

 

(6)Commissioning;

 

(7)Delivering the final acceptance report and documents to Party A.

 

2. The specific work scope is as follows:

(1)Party B is responsible for the design and related costs;

 

(2)Party B is responsible for civil works;

 

(3)Party B is responsible for equipment procurement, installation and
commissioning, tests, flaw detection for special facilities, pressure containers
and pipes, and bearing the costs;

 

(4)Party B is responsible for the commissioning, and bearing the costs;

 

(5)Party B is responsible for application of others other than application of
power grid connection (special construction permits, such as pressure containers
and pipes);

 

(6)Specific construction quantities are shown on the civil work and installation
drawings (Party B is responsible for the drawing design). Party B is responsible
for civil works, installation, and procurement of equipment for power plants,
main and auxiliary materials;

 

(7)Party A is responsible for the government approval of the project,
application of access systems, remote control and communication systems, and
bearing the costs;

 

(8)Party B is responsible for the fuel costs during commissioning and test runs.

 

3. Contracting pattern: civil works, equipment procurement, installation,
project duration, costs, quality, safety, services, and turn-key project.

 

4. Contract duration

(1) The commencement date of the project is the tenth calendar day after the
contract is signed.

 

(2) Project termination date: the day after 72+24 hours of test run of the power
plant.

 

(3) Total construction period: 12 months.

 

 

 

 



 

 

(4) Project delivery day: final acceptance shall be conducted within 30 days
after the 72+24 hour test run. The delivery day is the day all parties complete
the acceptance and sign on the acceptance report.

 

5. Quality standard

Project quality standard: the project will be accepted in accordance with the
“national quality standard”. Party B shall provide qualification certificates as
per relevant department’s requests and cooperate with Party A to provide
completion and acceptance documents.

 

6. Contract price

(1) Total contract price: RMB 200,000,000 (RMB 0.2 billion);

 

(2) The total contract price is the lump sum price including civil works,
equipment supply, procurement of main and auxiliary materials, transportation,
unloading of equipment and materials, second-time transportation, storage,
labor, management, installation and commissioning, safety, water and electricity
fees during installation, fees for maintenance, insurance, profit, taxes,
provisions, risks, and fees for transportation, installation and disassembling
of large machineries.

 

(3) Total contract price also includes extra costs for remote construction,
temporary facility fees, antifreeze costs, safety fees (safety, environment
protection and special needs), construction costs, night-time construction
costs, high-rise construction costs, scaffold assembling and demolition costs,
boiler pressure and pipeline checking costs, single test run, hot-test runs and
maintenance costs. It also includes second-time transportation costs of
equipment and material, increase in engineering costs caused by material price
difference, changes and other costs.

 

(4) Increase and reduction of engineering costs due to change of detail design
and markets shall be considered.

 

7. Payment

7.1 Party A shall pay 15% of the contract price as the advance payment, which is
RMB 30,000,000 (RMB 30 million), to Party B within 15 days after the contract is
signed;

 

7.2 Party A shall pay 15% of the contract price as the progress payment, which
is RMB 30,000,000 (RMB 30 million), to Party B after the primary design is
approved;

 

7.3 Party A shall pay 20% of the contract price, which is RMB 40,000,000 (RMB 40
million), to Party B 7 days after the main equipment is ordered.

 

7.4 Party A shall pay 20% of the contract price, which is RMB 40,000,000 (RMB 40
million), to Party B within 2 months after the civil works started and equipment
contract is signed.

 

 

 

 



 

 

7.5 Party A shall pay 15% of the contract price, which is RMB 30,000,000 (RMB 30
million), to Party B after the installation started and before main equipment is
supplied.

 

7.6 Party A shall pay 15% of the contract price, which is RMB 30,000,000 (RMB 30
million), to Party B within 7 days after the installation is completed and ready
for test runs.

 

7.7 Quality guarantee: 10% of the contract price, RMB 20,000,000 (RMB 20
million) of bank guarantee.

 

8. Documents that constitute the contract include:

(1) The contract

 

(2) Terms of the agreement

 

(3) Appendixes of the contract

 

(4) Applicable standards, regulations and technical documents

 

Written documents of negotiation and modification by both parties are part of
this contract.

 

9. In accordance with the contract, Party B shall perform the contracting
service till delivery of the project and be responsible for quality warranty
within the warranty period. The warranty period is 12 months after the power
plants are accepted or 18 months after the power plant construction is
completed.

 

10. Party B promises to monitor and manage the project during its performance
period, Party B shall:

(1) Submit project progress report;

 

(2) Accept the inspection to all parts of the project. For any unqualified
parts, Party B shall redo it.

 

(3) Accept the supervision during the construction period and rectify the issues
raised.

 

11. Party A commits to Party B to make payment pursuant to the schedule and
method stated herein. Representative of Party A will discuss the issues raised
about the construction. Party A is responsible for the project management fee.

 

12. The contract is executed effective as of the date representatives or
agencies of both parties signed and sealed.

 

 

 

 



 

 

Section Two, Terms of the contract

 

I. Documents of the contract

 

1. Documents of the contract and sequence interpretation

 

1.1 Documents of the contract shall be interrelated and mutually explanatory of
one another. Documents comprising the contract and the priority are as follows:

 

(1) The contract

 

(2) Terms of the contract

 

(3) Appendix of the contract

 

(4) Applicable standard, specifications and related technical documents

 

For implementation of the contract, written agreements or documents related to
both Party A and Party B’s engineering negotiation, supplement and modification
are deemed as part of the contract.

 

2. Language and applicable laws, standards and rules

 

2.1 Besides Chinese, the contract also uses the language of    /   .

 

2.2 Applicable laws and rules

 

Laws and administrative regulations required to be expressed clearly are:
“Construction Law”, “Contract Law”, “Quality Regulations of Construction” and
other current applicable national laws and local regulations.

 

2.3 Applicable standards and specifications

 

Applicable standards and specifications: “Power Construction and Technical
Specification Acceptance”, “Quality Inspection and Assessment Standards of
Thermal Power Construction”, “Safety Construction Regulations of Power
Construction”, “Installation Construction and Technique Acceptance Regulation of
Power Equipment” and related standards and rules etc..

 

Date of Party A to provide the standards and regulations:    /   

 

Evens have no related standards and regulations in China: negotiation by both
parties

 

II. General rights and obligations of both parties

 

1. Party A will accredit engineers.

 

2. Party A’s work

 

2.1 Party A shall complete the following works in accordance with the stipulated
time and requirements:

 

 

 

 



 

 

(1) Required conditions of the construction site and time of satisfying the
conditions: within 10 days prior to the commencement of construction.

 

(2) Arrange the water and electricity line, Party B shall connect the line to
the required place for construction requirements.

 

(3) Roads connection time and requirements between the construction site and
public ways: within 10 days prior to the commencement of construction.

 

(4) Provide information of engineering geology and underground pipeline: within
10 days prior to the commencement of construction.

 

(5) Approval for required certificate and documents construction handle by Party
A and completion time: within 10 days prior to the commencement of construction

 

(6) Examination requirements of standard point and coordinate control point:
within 10 days prior to the commencement of construction.

 

(7) Design drawing review and design completion time: within 5 days prior to the
commencement of construction. (Presided over by Party A)

 

(8) Take coordination works of protecting underground pipelines, adjacent
buildings, structures (including listed buildings) as well as old and famous
trees surrounding the construction site.

 

(9) Based on current conditions of the Plant, provide accommodation and office
for the construction works, the deficiency part shall be resolved by Party B.

 

(10) Responsible for the on-site and entrance security work.

 

(11) Works stipulated by both parties: negotiated by two parties

 

(12) All off-site construction works.

 

(13) Party A is responsible for coordination works between the owner and Party
B.

 

2.2 Works entrusted to Party B by Party A: negotiated by both parties

 

3. Party B’s work

 

3.1 Party B shall complete the following works in accordance with stipulated
time and Party A’s requirements

 

(1) Provide the name and completion date of the plan and statement:

 

(2) Undertake the safety work of construction and non-night construction
lighting: Party A shall be responsible for the coordination. Party B provides
and maintains the construction night lighting and the rail facilities. Party B
is also responsible for the security in construction site.

 

 

 

 



 

 

(3) Related traffic in construction site, sanitation and noise management
procedures handle by Party B: comply with the government and related
departments’ regulations for the traffic, noise and environmental protection in
the construction site, transact related procedures. Party A shall actively
assist Party B, and Party B shall bare all costs arising from it.

 

(4) Special requirements and fees of completed product: refer to general item.

 

(5) Protection of underground pipelines, adjacent buildings, structures
(including listed buildings) as well as old and famous trees surrounding the
construction site.

 

(6) Sanitation and hygiene requirements of the construction site: refer to the
general item

 

(7) Other works through negotiation.

 

III. Construction design and time limit

 

1. Schedule

 

1.1 Party B provides construction design (construction plan) and schedule

 

1.2 Schedule requirement related to group engineering:        /       

 

2. Time limit exceed

 

2.1 The construction period shall be extended if time limit exceed by the
following reasons:

 

(1) Construction cannot operate normally by virtue of delay of engineering fees
paid by Party A;

 

(2) Major design changes caused by Party A

 

(3) Cut-off of water, electricity and gas supply for more than 24 hours in one
week which is not Party B’s causes;

 

(4) Force majeure

 

2.2 Party B shall make a written notice for the construction delay within 7 days
since the date the situations of above 2.1 occur. Party A may issue a
confirmation after receiving the report within 7 days, no confirmed or
amendments shall be deemed an agreement to the delay.

 

 

 

 



 

 

IV. Quality and acceptance

 

1 Party B shall notify to do concealment engineering checks and center
acceptance 48 hours in advance, the construction shall be continued after
confirmation.

 

V. Safety construction: refer to general item

 

VI. Contract price and adjustment

 

1. Contract price

 

1.1 Fixed total price shall be adopted in a stipulated scope for the contract
price, taking lump sum fee containing tax, profit and management fees, which
include:

 

(1) Engineering design cost;

 

(2) Equipment and materials fees used for the power plant; materials including
main materials and auxiliary materials;

 

(3) Party B’s management fees in construction site; technical fees for
construction, security costs, temporary facility fees; equipment and tool fees
for construction;

 

(4) Material consumption fees, water and electricity fees for construction,
construction fees in rainy season and scaffolding fees;

 

(5) Unloading fees, inspection and management for all equipment and material
arriving to the construction site;(including warehouse or stack place of
materials, or board on the shipping vehicle are shipped to the installation
place);

 

(6) The quantity and price difference of the substitution material if material
substitution is needed;

 

(7) Difficulties for specialty-intersecting construction;

 

(8) Direct and indirect costs on repairing, distribution, change and addition
paint for equipment deformation and damage (caused by installation unit);

 

(9) A variety of construction allowances, such as night duty allowance and
health subsidies;

 

(10) Entrance and exit fees of heavy machinery; addition fees for remote
construction;

 

(11) Policy adjustment made by state; temporary costs for temporary shortage;

 

(12) Reasonable construction speed-up costs required by Party A, idleness costs
caused by equipment delivery delay;

 

(13) Clean-up fees of the civil work and installation site; scrap removal within
20 km; pollution discharge fees of engineering;

 

 

 

 



 

 

(14) Fees of special tool for installation, production fees of tire tool; flat
roof building and teardown fee;

 

(15) Fees for Sub-system’s non-load joint test, entire start (load linkage test)
and debugging test;

 

(16) Addition labor cost and machinery cost for installation and production
caused by low efficiency by virtue of hostile environment;

 

(17) Cost for road maintenance, road transportation management, insurance, and
vehicle usage happen in machine-team of construction;

 

(18) Costs caused by water and electricity cut-off; addition fees for exceeding
rated water;

 

1.2 Contract price and other adjustment factors stipulated by both parties;

 

Either party shall not change the contract price except for the following
situations and adjustable items pursuant to provisions contained herein.

 

(1) Increase or decrease of engineering costs exceeds 1% of the engineering’s
total price and confirmed by Party A (including change of the basic design);

 

(2) Increase or decrease in number of equipments with the approved design which
is proposed by Party A and confirmed by parties, corresponding increase or
decrease could be made;

 

(3) For any increase or decrease of engineering work on the design change caused
by government reason, corresponding adjustment can be made after negotiation
through both parties.

 

VII. Supply of equipment and materials

 

1. Party A will not provide any materials and equipment for this project.

 

2. Party B shall purchase materials and equipment.

 

2.1 Party B agreed: Party B shall provide all equipment relevant to field
construction, CDQ system and power plant, cable, cable tray, insulation
materials for insulation works, all valves and accessories, all auxiliary
equipment as sheets, tubes, profiles, main materials, secondary steel and so on.

 

2.2 Party B shall provide materials warranty and product certificate for
purchased equipment and materials.

 

 

 

 



 

 

2.3 Major auxiliary equipment purchased by Party B shall be provided by quality,
reputable manufactures and design institute. Otherwise, Party B shall make free
replacement for products and equipment approved by Party A without
preconditions.

 

VIII. Final acceptance and settlement

 

1. Final acceptance

 

1.1 Party B agrees to provide built drawings: Party B shall submit one copy of
build drawings, full completion data in quadruplicate and all electronic copy
(provide by institute) to Party A; Submission time: within 30 days since date of
completion and commissioning.

 

1.2 Completion conditions for the project: pursuant to relevant regulations of
completion and acceptance conditions of the nation, Party B shall provide Party
A one copy of full build drawings, completion data in quadruplicate and
application report of completion and acceptance. Party A will identify and
assess with quality supervision departments.

 

1.3 Project has single-unit operation and no-load test conditions, and Party A
shall be informed 24 hours early. The notice includes: test content, time,
location, engineering test record by Party B and so on. When the test passed,
Party A or its representative shall sign on the test record.

 

At the backfill of hidden civil engineering, Party B must inform Party A and
supervisor 48 hours before the acceptance (include the name, time and location
of the hidden project), the bidden project shall be deemed qualified if Party A
does not appear on the scene. Installation works with subsystem test conditions:
Party B arranges the test and informs Party A with a 48 hours notice which
includes: test content, time, location and preparatory work by outsourcer. Three
parties sign the test record when the test passed and final acceptance may be
started.

 

1.4 The field construction shall have a pass rate of 100%, other non-main
production shall have a pass rate of 95%. The installation works by Party B
shall have a pass rate of 95%, the main production system should have a good
rate of acceptance with no less than 90%. If 90% cannot be met, a penalty of 5%
of the total cost will be charged.

 

 

 

 



 

 

1.5 After completion and acceptance of the project, Party B shall prepare the
completion of the project accounts and submit to Party A for approval.

 

1.6 Organization, coordination and technical guidance when the full system was
tested (load linkage test): Party A shall provide operating personnel and Party
B shall be responsible for commissioning and specific implementation.

 

IX. Breach of contract, claim, indemnity and reward

 

1. Breach of contract:

 

1.1 Party B shall pay an indemnity of 5,000 Yuan for each day of construction
delay.

 

1.2 Party B ensures to complete the construction within the contract settled
date and strives to complete in advance, expect for force majeure.

 

1.3 Party B will obtain a reward of 5,000 Yuan for each day in advance.

 

1.4 Any quality issue of the project caused by Party B, or there are quality
problems of the equipment chosen by Party B, any loss shall be undertaken by
Party B.

 

2. Disputes

 

2.1 Both parties agree when there is a dispute happens during the performance of
the contract:

 

(1) Be conciliate by relevant authorities

 

(2) If any dispute is not resolved by friendly consultations within [sixty (60)]
days after the date such consultations were first requested by a Party, then any
Party may submit a lawsuit in the people’s court where Party A locates.

 

X. Miscellaneous

 

1. Subcontract

 

1.1 Party A has the right to adjust the contracting content if the construction
period, quality and condition of the work finished or unfinished do not reach
Party A’s requirements. The price difference for the adjusted part is borne by
Party B.

 

2. Force majeure

 

2.1 Both parties agreed on force majeure: objective situation that cannot be
foreseen, avoided or overcome.

 

 

 

 



 

 

3. Insurance

 

3.1 Two parties agreed to insure the content of this project as follows:

 

(1) Party A’s insurance content:            /            

 

Insurance matters Party A entrusted to Party B:            /            

 

(2) Party B’s insurance content:            /            

 

4. Guarantees

 

Each party represents and warrants to the other Party:

 

(1) Party B provide performance guarantees to Party A in the form
of:            /            , guaranty contract is the annex to this contract;

 

(2) Other matters agreed by both parties:            /           .

 

5. Others

 

(1) In the event of any breach of contract, both Parties shall attempt in the
first instance to resolve such breach through friendly consultations.

 

(2) This contract is in duplicate, each party holds one. All of the following
are enforceable by law: terms of contract, agreement, plan drawings,
construction drawings, tender documents, tender, tender meetings, bid notices
and so on. This main contract has the highest effect.

 

(3) This contract has been executed effective as of the date signed and sealed
by both parties; This Contract shall terminate upon the project completion and
acceptance and the maintenance period expires.

 

(4) If there are changes and additions after the contract signed, a
supplementary contract or agreement shall be made in a written form which with
is enforceable by law and equally binding with the contract.

 

The remainder of this page is intentionally left blank.

 



 

 

 



 

 

(Signature page)

 

Outsourcer: Contractor:     Xi’an Zhonghong New Energy Technology Co.,Ltd. Xi’an
Huaxin energy engineering Co.,Ltd.     Commission representative: Commission
representative:     Date: 7/22/2013 Date:7/22/2013

 

 

